Per Curiam.
Plaintiff concedes that the facts are as stated above. We are unable to accept her contention “that the rights and liabilities of the drivers, Mrs. Pittman and defendant, Snedeker, were not inter se put in issue and resolved by the judgment and pleadings” in Passenger’s action. Clearly the* two drivers, the original defendant in that action and the additional defendant for the purpose of contribution, were adverse parties who litigated their differences inter sese therein. The verdict established that the negligence of both proximately caused the collision in question. This case is controlled by Hill v. Edwards, 255 N.C. 615, 122 S.E. 2d 383, in which, on identical facts, the question presented was decided adversely to the plaintiff.
There appears no reason to assume that the result in Passenger’s case would have been different had plaintiff taken a nonsuit in this action and replead it as a counterclaim therein as she could have done. Norris v. Johnson, 246 N.C. 179, 97 S.E. 2d 773.
The judgment below is
Affirmed.